                     IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

LARRY PIERCE,                          )
                                       )
             MovanUDefendant,          )
                                       )
        V.                             )      Civ. A. No. 16-499-CFC
                                       )      Cr. A. No. 13-74-2-CFC
                                       )
UNITED STATES OF AMERICA,              )
                                       )
             RespondenUPlaintiff.      )



                               MEMORANDUM OPINION 1




Larry Pierce. Pro se Movant.

Alexander Ibrahim. Assistant United States Attorney, United States Department of
Justice, Wilmington, Delaware. Attorney for Respondent.




January ~di-. , 2019
Wilmington, Delaware




1Thiscase was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned's docket on September 20, 2018.
CONNOLLY, UNITED STATES DISTRICT JUDGE:

I.     INTRODUCTION

       Movant Larry Pierce ("Movant") filed a pro se Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to 28 U.S.C. § 2255 ("Motion"). (D.I. 223) The Government

filed an Answer in opposition. (D.I. 241) For the reasons discussed, the Court will

dismiss Movant's § 2255 Motion without holding an evidentiary hearing.

II.    BACKGROUND

       In June 2014, Movant pied guilty to armed robbery (18 U.S.C. §§ 2113(a),

2113(d), and 2) (Count Two), and use of a firearm in relation to a crime of violence (18

U.S.C. §§ 924(c)(1)(A)(ii), 924(c)(3), 924(c)(4), and 2) (Count Three). (D.I. 87) In

exchange, the Government agreed to move to dismiss Counts One and Five of the

Indictment at or around the time of sentencing. (D.I. 141; D.I. 142) Paragraph Eleven

of the Memorandum of Plea Agreement provides, in relevant part:

                The Defendant knows that he has, and voluntarily and
                expressly agrees to waive, the right to file any appeal, any
                collateral attack, or any other writ or motion in this criminal
                case after sentencing - including, but not limited to, an
                appeal under Title 18, United States Code, Section 3742 or
                Title 28, United States Code, Section 1291, or a motion
                under Title 28, United States Code, Section 2255 - except
                that the Defendant reserves his right to appeal on the
                following grounds:      1) the United States appeals the
                sentence, 2) the Defendant's sentence exceeds the statutory
                maximum for the offenses set forth in the United States
                Code, or 3) the sentence unreasonably exceeds the
                Sentencing Guideline range determined by the District Court
                in applying the United States Sentencing Guidelines.

(D.I. 87,   1J 11)
       During the initial plea colloquy on June 9, 2014, the Honorable Gregory M. Sleet

asked 1ovant if he reviewed the Memorandum of Plea Agreement with defense counsel
and if the Memorandum contained the entire agreement between Movant and the

Government. (D.I. 94 at 5-7) After Movant responded affirmatively, Judge Sleet made

the Memorandum of Plea Agreement a physical part of the record. (D.I. 94 at 7) In

response to Judge Sleet's inquiries, Movant stated affirmatively that he understood the

rights he was waiving, the maximum penalties he faced, and that the Plea Agreement

accurately reflected the agreement reached with the Government. (D.I. 94 at 8-11, 15-

19) Judge Sleet read the appellate/collateral attack waiver provision to Movant,

confirmed that Movant had consulted with his attorney regarding the waiver, and

discussed in detail the implications of the waiver. (D.I. 94 at 13-14) Thereafter, during

a side bar conference, defense counsel informed Judge Sleet that Movant had

reservations about signing the plea with the appellate/collateral attack waiver. (D.I. 94

at 19-21. After further discussion with counsel, Judge Sleet decided to post-pone the

plea in order to allow Movant some additional time to read the statutory sections (§

3742, 1291, 2255) referenced in the waiver. (D.I. 94 at 21-22) At the subsequent plea

hearing on June 24, 2014, Movant entered the plea and signed the plea agreement.

       Movant filed the instant§ 2255 Motion in June 2016. 2 The Motion asserts one

ground for relief: Johnson v. United States, 135 S.Ct. 2551 (2015) 3 retroactively applies

to his case and invalidates his conviction under§ 924(c). Movant contends that he

2Movant's judgment of conviction was entered on December 20, 2014 (D.I. 143), and he
did not appeal. Since Movant placed his Motion in the prison mailing sentencing on
June 20, 2016 (D. I. 223 at 13), an unofficial statute of limitations computation indicates
that the Motion is time-barred. However, Movant's sole argument relies on Johnson v.
United States, 135 S.Ct. 2551 (2015), which was decided on June 26, 2015. As such,
the Court concludes without analysis that the Motion is timely filed.

3Johnson  held that that the residual clause of the Armed Career Criminal Act is
unconstitutionally vague.
                                             2
could not have raised the issue earlier because Johnson was decided after his

conviction. In response, the Government moves for dismissal of the § 2255 Motion,

arguing that the Motion is barred by the appellate/collateral attack waiver provision

contained in Movant's Plea Agreement. (D.I. 241 at 2-4) Alternatively, the Government

contends that Movant's Claim should be denied as meritless. (D.I. 241 at 4-8)

Ill.   DISCUSSION
                                                                            11
       The validity of an appellate/collateral attack waiver provision is a threshold issue

that must be addressed before reaching the merits of the underlying claim. See United

States v. Mabry, 536 F.3d 231, 237 (3d Cir. 2008). As a general rule, courts will enforce

a defendant's waiver of his appellate/collateral rights if it is "entered knowingly and

voluntarily and [its] enforcement does not work a miscarriage of justice." Id. at 236-37.

A court has an affirmative and "an independent obligation to conduct an evaluation of

the validity of a collateral waiver." Id. at 238. Specifically, a court must consider: (1)

whether the waiver was knowing and voluntary; (2) whether there is an exception to the

waiver which prevents its enforcement; and (3) whether enforcement of the waiver

would cause a miscarriage of justice. United States v. Goodson, 544 F.3d 529, 536 (3d

Cir. 2008).

       A. Voluntary and Knowing Nature of the Waiver

       When determining if a waiver of the right to appeal or seek collateral review was

knowing and voluntary, the reviewing court must determine if "the district court

inform[ed] the defendant of, and determine[d) that the defendant under[stood] . . . the

terms of any plea agreement provision waiving the right to appeal or to collaterally


                                              3
attack the sentence as Federal Rule of Criminal Procedure 11 (b)(1)(N) requires."

Mabry, 536 F.3d at 239. Having reviewed the transcript of the guilty plea hearing, as

well as the parties' submissions, the Court concludes that Movant's waiver of his

appellate/collateral review rights in exchange for certain promises from the Government

was knowing and voluntary. As mandated by Mabry, the transcript of the plea hearing

reflects that Judge Sleet explained the specific terms of the Plea Agreement, and

questioned Movant to confirm that he understood the meaning of the provisions. Judge

Sleet assured that Movant was competent, and that he had a full opportunity to discuss

the agreement with plea counsel and make an informed decision. Notably, Judge Sleet

reviewed the waiver paragraph with Movant in detail, and explained the rights he was

relinquishing in exchange for the deal with the Government. (D. I. 94 at 12-14, 19-21)

Judge Sleet even provided plea counsel and Movant additional time to review and

discuss the waiver by continuing the remainder of the plea colloquy to a later date. (D.I.

85; D.I. 94 at 19-21)

       This exchange clearly demonstrates that Movant's plea in general, and the

waiver in particular, was knowing and voluntary. Moreover, and perhaps more

significantly, Movant does not assert that his plea was unknowing or involuntary. For all

of these reasons, the Court concludes that Movant has failed to demonstrate that his

plea agreement in general, and his appellate/collateral waiver in particular, were not

knowing and voluntary.




                                            4
       B. Scope of the Waiver

       The next question is whether the sole Claim in Movant's § 2255 Motion falls

within the scope of the waiver. According to the waiver provision, Movant waived "any

collateral attack" after sentencing, including § 2255 motions. The use of the term 11 any"

demonstrates that the waiver precludes Movant from challenging both his conviction

and sentence. 4 In turn, none of the exceptions to the waiver apply to Movant's Claim.

For example, the Government did not appeal the sentence, and Movant does not

challenge his sentence on the ground that it exceeds the statutory limits or

unreasonably exceeds the sentencing guideline range determined by the Court in

applying the sentencing guidelines. Therefore, Movant's Claim does not prevent the

enforcement of the waiver.

       C. Miscarriage of Justice

       Finally, the Court must determine if enforcing the waiver will result in a

miscarriage of justice. When determining whether a miscarriage of justice will occur if

the waiver were enforced, there is no specific list of circumstances that would constitute

a miscarriage of justice. Mabry, 536 F.3d at 242. Rather, a court must apply a common

sense approach and evaluate "the clarity of the error, its gravity, its character (e.g.,

whether it concerns a fact issue, a sentencing guideline, or a statutory maximum), the

impact of the error on the defendant, the impact of correcting the error on the


4The  Court has found at least one court making a distinction between a waiver
precluding a collateral attack on the Movant's conviction but not on Movant's sentence.
See, e.g., United States v. Pam, 867 F.3d 1191, 1201 (10th Cir. 2017) (holding that
collateral attack waiver barred Movant's challenge to his conviction, but did not bar
Movant's challenge to his sentence under Johnson).

                                              5
government and the extent to which the defendant acquiesced in the result." United

States v. Khattak, 273 F.3d 557,563 (3d Cir. 2001). To that end, granting an exception

to a waiver based on a miscarriage of justice must be done "sparingly and without

undue generosity,"5 and only where "manifest injustice" would result by enforcing the

waiver. See United States     v.   Gwinnett, 483 F.3d 200, 206 (3d Cir. 2007).

       The Court liberally construes Movant's sole Claim as also constituting an attempt

to demonstrate that enforcing the collateral waiver would result in a miscarriage of

justice, on the basis that enforcing the waiver would unfairly preclude Movant from

challenging the constitutionality of his conviction and/or sentence under Johnson. The

Court is not persuaded by this argument. As explained by the Supreme Court in Brady

v. United States, 397 U.S. 742 (1970), a case where defendant's guilty plea was not

invalidated by a subsequent ruling that the defendant would not have faced the death

penalty:

                [J]udgments may be made that in the light of later events
                seem improvident, although they were perfectly sensible at
                the time. The rule that a plea must be intelligently made to
                be valid does not require that a plea be vulnerable to later
                attack if the defendant did not correctly assess every
                relevant factor entering into his decision. A defendant is not
                entitled to withdraw his plea merely because he discovers
                long after the plea has been accepted that his calculus
                misapprehended the quality of the State's case or the likely
                penalties attached to alternative courses of action. More
                particularly, absent misrepresentation or other impermissible
                conduct by state agents, a voluntary plea of guilty
                intelligently made in the light of the then applicable law
                does not become vulnerable because later judicial
                decisions indicate that the plea rested on a faulty
                premise. A plea of guilty triggered by the expectations of a
5United    States v. Wilson, 429 F.3d 455,458 (3d Cir. 2005).

                                                6
              competently counseled defendant that the State will have a
              strong case against him is not subject to later attack
              because the defendant's lawyer correctly advised him
              with respect to the then existing law a·s to possible
              penalties but later pronouncements of the courts, as in
              this case, hold that the maximum penalty for the crime
              in question was less than was reasonably assumed at
              the time the plea was entered.

Brady, 397 U.S. at.756-57 (emphasis added). Citing Brady, the Third Circuit has

explained that "[n]either a plea agreement nor a waiver of appeal is rendered unknowing

or involuntary simply because a later court decision or statute expands a right waived in

the agreement." United States v. Adams, 151 F. App'x 147, 152 (3d Cir. 2005); see

also Khattak, 273 F.3d at 561 ("Waivers of the legal consequences of unknown future

events are commonplace."). Notably, the Third Circuit upheld the validity of a collateral

attack waiver in a plea agreement and rejected the defendant's request for resentencing

under the Supreme Court's subsequent decision in United States v. Booker, 543 U.S.

220 (2005), explaining that the "waiver of an appeal will not be invalidated merely

because unanticipated events occur in the future." United States v. Lockett, 406 F.3d

207, 213-14 (3d Cir. 2005). In addition, and particularly relevant to this case, the Third

Circuit enforced an appellate waiver to bar a Johnson claim, explaining that "[a]n

intervening change in law does not render the appellate waiver unknowing or

involuntary." United States v. Agurs, 629 F. App'x 288, 290 n. 6 (3d Cir. 2015).

       Based on the aforementioned caselaw, the Court concludes that Movant's

collateral attack waiver is enforceable despite the subsequent change of law in

Johnson. However, a consideration of the Khattak factors demonstrates that the

enforcement of Movant's waiver would not work a miscarriage of justice. First, Movant

                                             7
cannot demonstrate the "gravity of the alleged error" because he derived a benefit by

entering into the plea agreement. See Mabry v. Sharie/, 632 F. App'x 707, 711 (3d Cir.

2015) ("because [Movant] entered into a plea agreement, he cannot demonstrate the

gravity of the alleged error.") For example, as defense counsel explained to Judge

Sleet during the initial plea colloquy side bar conference, Movant could have agreed to

enter an open plea and "not sign the plea agreement and not waive his appellate rights.

However, should he do that, he would have to plead to all the counts in the indictment

that relate to him." (D.I. 94 at 19) In other words, Movant's guidelines range was lower

as a result of entering the guilty plea. Id. at 21.

       Second, the Government would be adversely impacted if Movant was permitted

to challenge his sentence. Not enforcing the collateral waiver would circumvent the

gatekeeping requirements of§ 2255 and provide an alternative route for more prisoners

to challenge the propriety of their sentences. See Mabry, 632 F. App'x at 711.

       Finally, Movant agreed to the result of the waiver, and permitting Movant to avoid

the waiver would corrupt the bargain reached between Movant and the Government.

See Khattak, 273 F.3d at 561 ("Allowing defendants to retract waivers would prolong

litigation, affording defendants the benefits of their agreements while shielding them

from their self-imposed burdens."). Thus, after considering the Khattak factors, the

Court concludes that enforcing the collateral attack waiver at issue will not result in a

miscarriage of justice.

       Having determined that the waiver was knowing and voluntary, and that its

enforcement will not result in miscarriage of justice, the Court concludes that the


                                               8
collateral attack waiver in this case is valid. Accordingly, the Court will enforce Movant's

valid collateral attack waiver and dismiss the instant§ 2255 Motion. 6

IV.      EVIDENTIARY HEARING

         A district court is not required to hold an evidentiary hearing on a motion filed

pursuant to 28 U.S.C. § 2255 if the "motion and the files and records of the case

conclusively show" that the movant is not entitled to relief. 28 U.S.C. § 2255; see also

United States v. Booth, 432 F.3d 542, 545-46 (3d Cir. 2005); United States v. McCoy,

410 F.3d 124, 131 (3d Cir. 2005); Rule 8(a), 28 U.S.C. foll.§ 2255. The record

conclusively demonstrates that Movant is not entitled to relief under § 2255. Therefore,

the Court concludes that an evidentiary hearing is not warranted.

V.       CERTIFICATE OF APPEALABILITY

         A district court issuing a final order denying a § 2255 motion must also decide

whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011 ). A

certificate of appealability is appropriate only if the movant "has made a substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). The movant

must "demonstrate that reasonable jurists would find the district court's assessment of

the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473,484

(2000).

         The Court has concluded that Movant's § 2255 Motion is barred by the Plea

Agreement's collateral attack waiver provision. Reasonable jurists would not find this

assessment debatable. Therefore, the Court will not issue a certificate of appealability.

6Given  the Court's conclusion that Movant may not collaterally attack his sentence due
to his waiver of such right in the Plea Agreement, the Court will not reach the merits of
the Movant's Johnson Claim.
                                             9
VI.   CONCLUSION

      The Court concludes that Movant is not entitled to relief pursuant to 28 U.S.C.

§ 2255. An appropriate Order will issue.




                                           10
